per curiam:
Rafael Fuentes Fernández fue admitido al ejercicio de la profesión de abogado el 15 de enero de 1987 y prestó juramento como notario el 4 de mayo de 1987.
El Tribunal de Distrito Federal para el Distrito de Puerto Rico nos notificó a través de nuestra Secretaría General que el mencionado abogado fue acusado y convicto por un cargo criminal constitutivo del delito de fraude, luego de haberse declarado culpable de éste.(1)
Considerada la naturaleza de dicha convicción, en vir-tud de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735), y de nuestra facultad inherente para reglamentar la profesión de abogado, se decreta su separa-ción inmediata del ejercicio de la abogacía y se ordena que su nombre sea borrado del Registro de Abogados autoriza-dos para ejercer en esta jurisdicción. In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Dalmau Gómez, 122 D.P.R. 360 (1988); In re Torres López, 119 D.P.R. 55 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Boscio Monllor, 116 D.P.R. 692 (1985).

*549
Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón no intervino.

(1) “Frauds and swindles”, 18 U.S.C. sec. 1341.